DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-18 are currently pending. Claims 1-8, 13, and 14 have been amended as per Applicant’s amendment filed 10 November 2020.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches a method, system, and non-transitory, machine-readable medium storing instructions causing a machine to perform continuous data protection but fails to teach the combination including the limitations of:
(Claim(s) 1) “receiving, via a graphical user interface, a user request for recoverable data at a replication target, the request based on a recovery protocol including a recovery point objective (RPO) of less than a threshold time period; and in response to the user request, meeting or exceeding the RPO, the meeting or exceeding the RPO including sending at least a portion of the replicated I/O stream received within the threshold time period  to the replication target based at least on a portion of the recoverable snapshot-log chain”
Claims 7 and 13 have analogous limitations as independent claim 1 and are allowable for the same reasons as noted supra.
As dependent claims 2-6, 8-12, and 14-18 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra. Support for the above noted limitations can be found in at least paragraphs [0081, 00132-00133, Fig. 26, 35, 38] of Applicant’s specification.
The prior art made of record, Natanzon (US 10133874 B1), Ngo (US 20080028009 A1), and Satapathy (US 20150112933 A1), neither anticipates nor renders obvious the above recited combinations for at least the reasons specified.
3.	The additional prior art made of record, on the 892 and/or 1449, forms in the case does not fairly teach or suggest the claimed limitations, nor does it render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments filed 10 November 2020 have been fully considered and are persuasive. As noted supra, the case is in condition for allowance.
	
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO A GRULLON whose telephone number is (571)272-8318.  The examiner can normally be reached on Monday - Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCISCO A GRULLON/Primary Examiner, Art Unit 2132